Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered July 16, 1985, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Schneier, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed (see, People v Ore, 157 AD2d 749 [decided herewith]). Mangano, J. P., Bracken, Sullivan and Balletta, JJ., concur.